Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 25, 2015. It is noted, however, that applicant has not filed a certified copy of the 2015-254654 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
page 1, “CROSS-REFERENCE TO RELATED APPLICATION,” line 2, the phrase -- now US Patent No. 10/501,858, -- should be inserted after the year “2017,”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1
	line 8, the definition of “x” is missing. See also claim 1, line 11.

	line 8, the definition of “y” is missing. See also claim 1, line 10. 

II.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 10-11, recite “a liquid temperature of the silver plating solution is x (oC)”.

Claim 2
	lines 2-3, recite “a liquid temperature of 10 to 35 oC”.

	The liquid temperature of 10 to 35 oC is not the subsequent mention of the liquid temperature of the silver plating solution is x (oC). Thus, it is unclear from the claim language what their relationship is.

III.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, 

such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	line 10, recites “a current density is y (g·A/L·dm2)”.

Claim 3
	line 3, recites “a current density of 3 to 15 A/dm2”. 

	The current density of 3 to 15 A/dm2 is not the subsequent mention of the current density is y (g·A/L·dm2). Thus, it is unclear from the claim language what their relationship is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5346965 (‘965).
	Regarding claim 1, JP ‘965 teaches a method for producing a silver-plated product, the method comprising the steps of: 

• preparing a silver plating solution (= the silver plating solution) which contains 80 to 110 g/L of silver (= 80 to 250 g/L of silver potassium cyanide), 70 to 160 g/L of potassium cyanide (= 40 to 200 g/L potassium cyanide) and mg/L of selenium (= 3 to 35 mg/L of potassium selenocyanate) [ƿ [0010]]; and 
• forming a surface layer of silver on a base material (= a material for contacts and terminal parts such as connectors, switches, and relays used for in-vehicle and consumer electrical wiring) [ƿ [0001]] by electroplating in the silver plating solution and a current density is y (g·A/L·dm2) [ = 3 to 10 A/dm2] and that a liquid temperature of the silver plating solution is x (°C) [= 15 to 30 oC] (ƿ [0010]).
The method of JP ‘965 differs from the instant invention because JP ‘965 does not disclose the following:
 	a.	Wherein the silver plating solution contains 55 to 70 mg/L of selenium.
	JP ‘965 teaches 3 to 35 mg/L of potassium selenocyanate (ƿ [0010]).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘965 with wherein the silver plating solution contains 55 to 70 mg/L of selenium because it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great 

improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	b.	So as to satisfy (32.6x - 300) y (32.6x + 200) assuming that a product of a concentration of potassium cyanide in the silver plating solution.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
	Regarding claim 2, JP ‘965 teaches wherein said electroplating is carried out at a liquid temperature of 10 to 35 oC (= 15 to 30 oC) [ƿ [0010]].
	Regarding claim 3, JP ‘965 teaches wherein said electroplating is carried out at a current density of 3 to 15 A/dm2 (= 3 to 10 A/dm2) [ƿ [0010]].
	Regarding claim 4, JP ‘965 teaches wherein said silver plating solution is an aqueous solution containing silver potassium cyanide, potassium cyanide and potassium selenocyanate (= the silver plating solution is composed of 80 to 250 g/L of silver potassium cyanide, 40 to 200 

g/L of potassium cyanide, and 3 to 35 mg/L of potassium selenocyanate) [ƿ [0010]].
Regarding claim 5, JP ‘965 teaches wherein said base material is made of copper or a copper alloy (= conventionally, as materials for contacts and terminal parts such as connectors and switches, relatively inexpensive materials with excellent mechanical properties such as stainless steel, copper or copper alloys can be used as required for electrical properties and solderability) [ƿ [0002]].
Regarding claim 6, JP ‘965 teaches wherein an underlying layer of nickel is formed between said base material and said surface layer (= further, it is preferable that a base layer made of nickel is formed between the material and the silver plating film) [ƿ [0013]].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 6, 2021